Citation Nr: 0528782	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  95-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for plantar warts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.

The matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  In April 1997, this file was transferred to the RO 
in Los Angeles, California, which is near the veteran's 
current residence.

In March 1997, October 1999, and October 2003, the Board 
remanded this case for additional evidentiary development.

The veteran appeared at a hearing before the undersigned in 
May 2003.  A copy of that hearing transcript is in the claims 
file. 

In the July 2005 written informal hearing presentation, the 
veteran's representative noted that in the November 2004 VA 
examination report, the examiner found that the veteran had 
some corn formation, hammer toe deformities, and tender 
metatarsal head with second plantar fascia, all due to gait 
abnormality, secondary to his service connected injury.  The 
representative requested that these "inferred claims" 
should be referred back to the Agency of Original 
Jurisdiction (AOJ) for review.


FINDING OF FACT

The medical evidence does not indicate the veteran presently 
suffers from plantar warts or that the prior occurrence of 
plantar warts is causally related to or aggravated by his 
military service, or by his service connected right foot 
disability or scarring. 



CONCLUSION OF LAW

Plantar warts were not incurred in or aggravated during 
active military service, and are not proximately due to or 
the result of a service connected right foot disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.103,  3.310, 3.159 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's September 1993 claim 
that he had plantar warts that were related to his service-
connected right foot disability.  In his December 1994 notice 
of disagreement, he stated that he believed that he developed 
plantar warts as a direct result of having to favor his right 
foot when walking.  

I.  Duty to Assist/Provide Notice
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After reviewing the claims folder, the Board finds that VA 
satisfied its duty to notify by means of a January 1995 
Statement of the Case, followed by Supplemental Statements of 
the Case issued in January 1999, May 1999, March 2000, and 
May 2000, which informed the veteran of the laws and 
regulations pertinent to the claim of entitlement to service 
connection for a plantar wart disorder.  In addition, in a 
letter dated in January 2004, the veteran was informed of 
what the evidence must show to establish a claim for service 
connection.  The letter informed the veteran of what he must 
do, and what VA would do to assist him with his claim.  
Moreover, in a letter mailed in October 2004, the RO informed 
the veteran of what was needed to establish a claim for 
secondary service connection.  That letter also reiterated 
the veteran's and VA's respective duties for obtaining 
evidence.  In both the January and October 2004 letters, the 
veteran was advised to identify or submit any relevant 
evidence in support of his claim.  However, no reply was 
received from the veteran by VA in response to either letter. 

Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of what is needed to 
substantiate his claim, as well as the need to submit 
relevant evidence in his possession.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Although the January and 
October 2004 letters were issued after the initial 
adjudication of the veteran's claim by the AOJ, the Board 
finds that the notice requirements of the VCAA have been 
substantially met, and that any deficiencies as to the 
timeliness of that notice constitute no more than harmless 
error.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio, supra; Pelegrini, supra; see also Mayfield, 
supra.

The veteran has been provided a VA medical examination in 
this case related to his claimed plantar wart disability.  
See 38 C.F.R. § 3.159(c)(4).  In addition, the veteran's VA 
treatment records have been obtained, and there is no 
indication that any other relevant evidence exists that has 
not been obtained and associated with the claims file.

In short, for reasons discussed, the Board finds that the 
duty to assist is satisfied, and the Board will proceed with 
adjudication of this appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  
 
II. Service Connection

The veteran's service medical records reveal that in June 
1970, he was noted to have complained of plantar warts on his 
feet.  Clinical records dated in June 1970 reflect that the 
veteran had areas of hyperkeratosis on the bottom of the feet 
and under the toes.  The calluses were pared down.  The 
service medical records are otherwise silent for any 
references to plantar warts, including in his separation 
physical.  

The earliest post-service medical evidence reflecting 
treatment for plantar warts is a VA clinical record dated in 
September 1992, approximately 22 years after the veteran's 
separation from service.  At that time, it was noted that 
examination had revealed multiple plantar warts on both feet.  
The examiner commented on the veteran's shrapnel injury and 
scarring on his right foot, but there was no opinion provided 
as to whether there was a causal relationship between the in-
service injury to the right foot and the current plantar 
warts.

A December 1998 private medical opinion from a physician who 
reviewed the veteran's claims file indicates the veteran is 
susceptible to warts, and would be more inclined to develop 
them in sites of injury or scarring, such as resulted from 
the in-service land mine explosion.  However, the examiner 
stated that warts are due to a virus, and susceptibility to 
wart virus is an inherited trait.  Examination at that time 
reportedly showed the presence of one wart on the left foot.  
The examiner stated that this was not the same wart that was 
present in the military service, but was due to the veteran's 
susceptibility to the virus.

A VA examination conducted in June 1997 revealed calluses, 
but no plantar warts.  Similarly, VA examinations conducted 
in February and March 2000 also noted calluses, but not 
plantar warts.  At the May 2003 hearing conducted by the 
undersigned, the veteran testified he was treated by a VA 
podiatrist every two months at the Sepulveda medical facility 
for the bottom of his feet.  At the time of the 2003 hearing, 
the most recent Sepulveda files reflected treatment provided 
in 1999, with no reflection of plantar warts.  

In accordance with the Board's October 2003 remand 
instructions, the RO requested the veteran's treatment 
records from the Sepulveda facility since 1999.  However, the 
records received from that facility reflect no treatment for 
plantar warts.

In November 2004, the veteran underwent a VA examination.  
The examiner indicated that the veteran's claims file was 
reviewed for purposes of supporting the examination, along 
with the VA medical records.  However, the examination 
revealed no evidence of plantar warts on either foot.  The 
accompanying medical opinion stated that "the veteran is 
moderately disabled in ambulation secondary to painful 
scarring, corn formation and hammer toe formation, all 
related to military injury."  As noted in the Introduction 
to this decision, the veteran's representative requested that 
these issues be referred back to the RO for review and 
further development. 

In short, the record reflects that veteran underwent 
treatment for plantar warts on one occasion in service, again 
in September 1992, and one wart was observed by a physician 
in December 1998.  However, the record reflects that 
examinations performed in June 1997, February 2000, March 
2000, and November 2004 were each negative for findings of 
plantar warts.  Moreover, the wart noted in 1998 was 
described as different from the one noted in service.  Thus, 
although there is medical evidence suggesting the presence of 
plantar warts in the past, including once during service, 
there is no medical evidence demonstrating that a plantar 
wart has been found at any time since December 1998, to 
include the VA treatment records dated since 1999 and the 
reports of the three physical examinations conducted since 
2000.  Along with the absence of a current disability, the 
medical evidence does not indicate that any post-service 
findings of plantar warts were causally related to either the 
veteran's active military service, or to his service-
connected right foot disability.  In fact, in the December 
1998 examination, the examiner stated that warts are due to a 
virus, and susceptibility to the virus is an inherited trait.  
Based on this statement, and all the evidence of record, it 
appears that the veteran's past findings of plantar warts 
were acute and transitory, and unrelated to active service or 
to a service-connected disability.  

Therefore, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for 
plantar warts, either on a direct basis or as secondary to 
his service connected right foot disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (holding that the fact 
that a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992)(in the absence of proof of a present 
disability, there can be no valid claim).  The Board has 
considered the benefit of the doubt, but as the evidence is 
not in relative equipoise, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for plantar warts is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


